

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: ____________, 2009


Original Conversion Price (subject to adjustment herein): $2.05 USD


$_______________


8% SECURED CONVERTIBLE PROMISSORY NOTE
DUE APRIL 1, 2011


THIS 8% SECURED CONVERTIBLE PROMISSORY NOTE (this “Note”) is one of a series of
duly authorized and issued 8% Secured Convertible Promissory Notes of
CyberDefender Corporation, a California corporation, having a principal place of
business at 617 West 7th Street, Suite 401, Los Angeles, CA 90017 (the
“Company”), designated as its 8% Convertible Promissory Notes due April 1, 2011
(the “Notes”).


FOR VALUE RECEIVED, the Company promises to pay to ________________________ or
its registered assigns (the “Holder”), the principal sum of $_______________ on
April 1, 2011 or such earlier date as this Note is required or permitted to be
repaid as provided hereunder (the “Maturity Date”), and to pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note in accordance with the provisions hereof.  This Note is subject to the
following additional provisions:


Section 1.        Definitions.  For the purposes hereof, in addition to the
terms defined elsewhere in this Note: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:

 
1

--------------------------------------------------------------------------------

 

“Bankruptcy Event” means any of the following events: (i) the Company or any
Significant Subsidiary (as such term is defined in Rule 1.02(s) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (ii) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (iii) the Company or
any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered;
(iv) the Company or any Significant Subsidiary thereof suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (v) the Company or any Significant
Subsidiary thereof makes a general assignment for the benefit of creditors; (vi)
the Company or any Significant Subsidiary thereof calls a meeting of
substantially all of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (vii) the Company or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“Conversion Date” shall have the meaning set forth in Section 4(a) hereof.


“Conversion Price” shall have the meaning set forth in Section 4(b) hereof.


“Event of Default” shall have the meaning set forth in Section 7 hereof.


“Forced Conversion” shall have the meaning set forth in Section 6(a).


“Forced Conversion Date” shall have the meaning set forth in Section 6(a).


“Forced Conversion Notice” shall have the meaning set forth in Section 6(a).


“Forced Conversion Notice Date” shall have the meaning set forth in Section
6(a).
 
“Fundamental Transaction” shall have the meaning set forth in Section 5(c)(iii)
hereof.

 
2

--------------------------------------------------------------------------------

 

“Late Fees” shall have the meaning set forth in Section 2(c) hereof.


“Original Conversion Price” shall be $2.05 USD.


“Original Issue Date” shall mean the date of the first issuance of this Note as
provided on the cover page hereof, regardless of the number of transfers of this
Note and regardless of the number of instruments which may be issued to evidence
this Note.
 
 “Person” means a corporation, an association, a partnership, an organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchase Agreement” means the Securities Purchase Agreement between the Holder
and the Company, pursuant to which this Note is initially purchased, as amended,
modified or supplemented from time to time in accordance with its terms.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


Section 2.       Interest.


a)      Payment of Interest. The Company shall pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note at the
rate of 8% per annum payable on the Maturity Date (except that, if any such date
is not a Business Day, then such payment shall be due on the next succeeding
Business Day) (each such date, an “Interest Payment Date”) and on each
Conversion Date (as to that principal amount then being converted), in (a) the
number of Note Shares equal to the aggregate unpaid and accrued interest divided
by the Conversion Price, or (b) if this  Note is in default, then the payment
shall be made in cash.


b)      Interest Calculations. Interest shall be calculated on the basis of a
360-day year and shall accrue commencing on the Original Issue Date until
payment in full of the principal sum, together with all accrued and unpaid
interest and other amounts which may become due hereunder, has been
made.  Interest shall cease to accrue with respect to any principal amount
converted, provided that the Company in fact delivers the Note Shares within the
time period required by Section 4(c).  Interest hereunder will be paid to the
Person in whose name this Note is registered on the records of the Company
regarding registration and transfers of Notes (the “Note Register”).


c)      Late Fee.  All overdue accrued and unpaid interest to be paid hereunder
shall entail a late fee at the rate of 8.00% per annum (or such lower maximum
amount of interest permitted to be charged under applicable law) (“Late Fee”)
which will accrue from the date such interest is due hereunder through and
including the date of payment.

 
3

--------------------------------------------------------------------------------

 

d)      Prepayment.  The Company has the right to prepay this Note any time with
30 days notice (the “Prepayment Notice Period”) without premium or penalty. The
right to convert by the Holder remains active during the Prepayment Notice
Period.


Section 3.       Registration of Transfers and Exchanges.


a)      Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be made
for such registration of transfer or exchange.


b)      Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.


c)      Reliance on Note Register. Prior to due presentment to the Company for
transfer of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.


Section 4.       Conversion.


a)      Voluntary Conversion. At any time after the Original Issue Date and
until payment hereof in full (including interest), this Note shall be
convertible into Note Shares at the option of the Holder, in whole or in part at
any time and from time to time.  The Holder shall effect conversions by
delivering to the Company the form of Notice of Conversion attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the principal amount of
Notes and interest thereon to be converted and the date on which such conversion
is to be effected (a “Conversion Date”).  If no Conversion Date is specified in
a Notice of Conversion, the Conversion Date shall be the date that such Notice
of Conversion is received hereunder.  To effect conversions hereunder, the
Holder shall not be required to physically surrender Notes to the Company unless
the entire principal amount of this Note plus all accrued and unpaid interest
thereon has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion.  The Holder and the Company shall maintain records
showing the principal amount converted and the date of such conversions.  The
Company shall deliver any objection to any Notice of Conversion promptly, but in
no event later than 2 Business Days of receipt of such notice.  In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof.  Conversion Notices shall be irrevocable.

 
4

--------------------------------------------------------------------------------

 

b)    Conversion Price.  The conversion price in effect on any Conversion Date
shall be equal to the Original Conversion Price or the price as adjusted
pursuant to Section 5 herein, as the case may be (the “Conversion Price”).


c)    Mechanics of Conversion.


 i.           Note Shares Issuable Upon Conversion.  The number of shares of
Note Shares issuable upon a conversion hereunder shall be determined by the
quotient obtained by dividing (x) the outstanding principal amount of this Note
to be converted plus all accrued and unpaid interest thereon by (y) the
Conversion Price.


 ii.          Delivery of Certificate Upon Conversion.  Not later than 10
Business Days after any Conversion Date, the Company will deliver to the Holder
a certificate or certificates representing the Note Shares representing the
number of shares of Note Shares being acquired upon the conversion of this Note
or a portion of this Note.


 iii.         Reservation of Certificates. Certificates for the Note Shares on
conversion of this Note shall be made without charge to the Holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of this Note so converted and the Company shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.


Section 5.       Certain Adjustments.


a)      Stock Dividends and Stock Splits.  If the Company, at any time while
this Note is outstanding: (A) shall pay a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Note), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 
5

--------------------------------------------------------------------------------

 

b)      Calculations.  All calculations under this Section 5 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock outstanding as
of a given date shall be the sum of the aggregate number of issued and to be
converted shares of Common Stock (excluding treasury shares, if any)
outstanding.


c)     Notice to Holders.


 i.           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to this Section 5, the Company shall promptly mail to the
Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.


 ii.          Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be mailed to the Holder at the Holder’s last address
appearing on the  stock books of the Company, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to convert this Note during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.

 
6

--------------------------------------------------------------------------------

 

 iii.         Fundamental Transaction. If, at any time while this Note is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person where the Company is not the surviving corporation,
(B) the Company effects any sale of all or substantially all of its assets in
one or a series of related transactions, (C) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Note Share that would have been issuable upon such
conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
“Alternate Consideration”).  For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new Note consistent
with the foregoing provisions and evidencing the Holder's right to convert such
Note into Alternate Consideration. The Company will utilize its best efforts to
ensure that terms of any agreement pursuant to which a Fundamental Transaction
is effected shall include terms requiring any such successor or surviving entity
to comply with the provisions of this paragraph (c) and insuring that this Note
(or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction.  Failure to
obtain such terms by the Company shall not cause an Event of Default and the
Holder shall then be required to convert in accordance with the terms of the
Fundamental Transaction.

 
7

--------------------------------------------------------------------------------

 

Section 6.       Forced Conversion


a)      Forced Conversion.  Notwithstanding anything herein to the contrary, if,
at any time following the Original Issue Date up to and including the Trading
Day preceding the Maturity Date, the 10-day VWAP exceeds 250% of the then
applicable Conversion Price, the Company may, within 5 Trading Days, deliver a
written notice to the Holder (a “Forced Conversion Notice” and the date such
notice is delivered to the Holder, the “Forced Conversion Notice Date”) to cause
the Holder to convert all or part of the then outstanding principal amount of
Note plus, if so specified in the Forced Conversion Notice, accrued but unpaid
interest owing to the Holder pursuant to Section 4, it being agreed that the
“Conversion Date” for purposes of Section 4 shall be deemed to occur on the
third Trading Day following the Forced Conversion Notice Date (such third
Trading Day, the “Forced Conversion Date”).
 
Section 7.       Events of Default.


a)      “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


 i.          any default in the payment of (A) the principal of amount of
this Note, or (B) interest (including Late Fees) onthis Note, in each case free
of any claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured, within 20 Business Days;


 ii.          the Company shall fail to deliver certificates representing Note
Shares issuable upon a conversion or redemption hereunder that comply with the
provisions hereof prior to the 15th Business Day after such shares are required
to be delivered hereunder, or the Company shall provide written notice to the
Holder, including by way of public announcement, at any time, of its intention
not to comply with requests for conversion or redemption of this Note  in
accordance with the terms hereof;


 iii.         the Company shall fail to have available a sufficient number of
authorized and unreserved shares of Common Stock to issue to the Holder upon a
conversion hereunder;

 
8

--------------------------------------------------------------------------------

 

 iv.        there shall have occurred a Bankruptcy Event;


b)    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the full principal amount of this Note, together with interest and
other amounts owing in respect thereof, to the date of acceleration shall
become, at the Holder’s election, immediately due and payable in cash.
Commencing 5 days after the occurrence of any Event of Default that results in
the eventual acceleration of this Note, the interest rate on this Note shall
accrue at the rate of 15% per annum, or such lower maximum amount of interest
permitted to be charged under applicable law.  When this Note shall have been
paid in full in accordance herewith, the Holder shall promptly surrender this
Note to or as directed by the Company.  The Holder need not provide and the
Company hereby waives any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a Note holder until such time, if any, as the full payment
under this Section shall have been received by it.  No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.


Section 8.       Miscellaneous.
 
a)      Notices.  Any and all notices or other communications or deliveries to
be provided by the Holder hereunder, including, without limitation, any Notice
of Conversion, shall be in writing and delivered either personally, by facsimile
or sent by a nationally recognized overnight courier service, addressed to the
Company at the address set forth above, facsimile number  213.689.8640, Attn:
Chief Financial Officer or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holder delivered in accordance
with this Section, with any fax delivery followed up by overnight delivery
service.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile or sent by a nationally recognized overnight courier service
addressed to the Holder at the facsimile telephone number or address of the
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, then at the principal place of business of the
Holder, if any.  Any notice or other communication or deliveries hereunder shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) if personally delivered, upon actual receipt
by the party to whom such notice is required to be given.

 
9

--------------------------------------------------------------------------------

 

b)      Absolute Obligation. Except as expressly provided herein, no provision
of this Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal and interest of this Note at
the time, place, and rate, and in the coin or currency, herein prescribed.  This
Note is a direct debt obligation of the Company.  This Note ranks pari passu
with all other Notes now or hereafter issued under the terms set forth herein.


c)      Secured Obligation.     The obligations of the Company under this Note
are secured by all assets of the Company and each Subsidiary pursuant to the
Security Agreement, dated as of September 30, 2009, between the Company, the
Subsidiaries of the Company and the Secured Party (as defined herein).


d)      Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen
or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note (as adjusted for any conversions) so mutilated, lost, stolen
or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.


e)      Governing Law.  Any and all actions brought by the Company or Holder
under this Note shall be brought in the state or federal courts located in the
City of Los Angeles, California  If either party shall commence an action to
enforce any provisions of the Transaction Documents, then the prevailing party
in such action after obtaining a final, non-appealable judgment shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
proceeding.


f)       Waiver.  Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.

 
10

--------------------------------------------------------------------------------

 

g)      Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.


h)      Next Business Day.  Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.


i)       Headings.  The headings contained herein are for convenience only, do
not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.


j)       Amendment.  This Note may be modified or amended or provisions hereof
waived with the written consent of the Company and the Holder(s) of at least 51%
of the then outstanding principal amount of all of the Notes.


*********************
 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this 8% Convertible Promissory Note
to be duly executed by a duly authorized officer as of the date first above
indicated.


CYBERDEFENDER CORPORATION
   
By:   
   
Gary Guseinov
 
Chief Executive Officer


 
12

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the 8% Convertible
Promissory Note of CyberDefender Corporation, a California corporation (the
“Company”), due April 1, 2011, into ________ Note Shares, no par value  per
share (the “Note Shares”), of the Company according to the conditions hereof, as
of the date written below.  If shares are to be issued in the name of a person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto and is delivering herewith such certificates and opinions
as reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.


Conversion calculations:


Date to Effect Conversion:     _______________________


Principal Amount of Note(s) to be converted:  $  ___________


Note Shares issuable:___________


Interest Payment shares issuable:_______


Total shares issuable:________________


Signature:       ___________________________


Name:


Address:

 
13

--------------------------------------------------------------------------------

 